ORDER

SCHALL, Circuit Judge.
The appellees move to lift the stays in 03-7129, -7135, -7148, -7155, -7159, - 7186, -7191, -7215, and -7221 and to dismiss the Secretary of Veterans Affairs’ appeals in the above captioned cases. The Secretary opposes the motions to dismiss and moves to vacate the Court of Appeals for Veterans Claims’ decisions in Calabrese v. Principi, 01-1079, 2003 WL 722201 (Vet. App. February 26, 2003), Greenawalt v. Principi, 01-2041, 2003 WL 1088229 (Vet. App. March 6, 2003), Sanchez v. Principi, 01-1035, 2003 WL 1793311 (Vet.App. March 19, 2003), Myers v. Principi, 01-1522, 2003 WL 1462253 (Vet.App. March 21, 2003), Keeton v. Principi, 01-1444, 2003 WL 1738070 (Vet.App. March 26, *8852003), Fatino v. Principi, 01-1671, 2003 WL 2002097 (Vet.App. April 23, 2003), Chavez v. Principi, 01-1725, 2003 WL 21251653 (Vet.App. May 2, 2003), Brody v. Principi, 01-1813, 2003 WL 21402491 (Vet.App.June 5, 2003), Bentley v. Principi, 01-652, 2003 WL 21402336 (Vet.App. June 17, 2003), and Huston v. Principi, 17 Vet.App. 195 (Vet.App.2003), and have these cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).* The appellees reply and oppose. The Secretary replies.
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The appellees’ motions to lift the stay are granted.
(2) The appellees’ motions to dismiss are denied.
(3) The Secretary’s motions to vacate and remand are granted.

 Before filing the motion to vacate and remand, the Secretary sought continuances of the stays in most of the above captioned appeals, some of which the appellees opposed. The motions to continue the stays are granted.